ORDER

PER CURIAM.
Andres Smith appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Smith was found guilty after a jury trial of one count of first-degree statutory rape and three counts of first-degree statutory sodomy. Smith alleged that he received ineffective assistance of counsel: that trial counsel was ineffective for failing to object to certain statements made by the prosecutor during voir dire and closing argument, and that appellate counsel was ineffective for failing to raise on appeal the sufficiency of the evidence on the first-degree statutory rape count
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).